DETAILED ACTION
Acknowledgements
Claims 1-6 are pending.
Claims 1-6 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a user module configured to receive and store in claim 1,
a parking locator and reservation server configured to receive
a communication network interface configured to receive in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-3 are directed to a system and claims 3-6 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) booking parking spot, which is an abstract idea.  Specifically, the claims recite “receiving a…request…; receiving…data…; determining available parking spots…; providing the…parking spots…; receiving a selected parking spot…; booking the selected parking spot,…; and 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea. Specifically, booking parking spot including receiving a parking spot request from a user; receiving parking spot availability data from a parking facility; determining available parking spots; providing the available parking spots to the user; receiving parking spot selection from the user; booking the selected parking spot; and providing the booking confirmation to the user and the parking facility.  The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-3 are system claims that are used to perform the method claims 4-6 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve booking parking spot including receiving a parking spot request from a user; receiving parking spot availability data from a parking facility; determining available parking spots; providing the available parking spots to the user; receiving parking spot selection from the user; booking the selected parking spot; and providing the booking confirmation to the user and the parking facility.  This only uses the computer system to automate or implement the abstract idea of performing booking parking spot.  Dependent claim 2 describes parking facility data.  Dependent claim 3 describes user data. Dependent claims 5-6 describe payment.  These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of booking parking spot including receiving a parking spot request from a user; receiving parking spot availability data from a parking facility; determining available parking spots; providing the available parking spots to the user; receiving parking spot selection from the user; booking the selected parking spot; and providing the booking confirmation to the user and the parking facility.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a computer as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 limitation “a user module configured to receive and store user data;” is not supported by any language in the Specification (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011). Specification PGPub paras 0043 discloses “The account set up module is configured to create accounts for parking facilities and users.” and 0047 discloses “The parking facility data 322 and user data 324, as discussed above, may include information received from the account set up module 324” However, the specification is silent on a user module configured to receive and store user data.
Claims 2-3 are also rejected as each depends from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Following claim 1 limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
a user module configured to receive and store 
a parking locator and reservation server configured to receive 
a communication network interface configured to receive
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).
Claims 2-3 are also rejected as each depends from claims 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20060250278A1 (“Tillotson et al.”) in view of US Application Publication US20180025442A1 (“Isaacson et al.”).

Regarding claim 1 and 4, Tillotson et al. teaches:
a parking facility module configured to receive and store parking facility data; (Fig. 2 item 206; paras 0023, 0025)
a user module configured to receive and store user data; (Fig. 2 item 208; paras 0023, 0025)
a billing module configured to process payments; (Fig. 4C item 422; para 0051)
a parking locator and reservation server configured to (Fig. 2 item 200)
receive a parking spot request from a user, the parking spot request having parking spot request data, (Fig. 4C item 432; paras 0053-0054)
receive parking spot availability data from a parking facility, (Fig. 4A; para 0033-0034)
identify at least one available parking spots based on the user data, parking facility data, parking spot request data and parking spot availability data, and (Fig. 4B item 424; paras 0052, 0054)
process payment from a user to a parking facility utilizing the billing module; and (Fig. 4B item 422; paras 0027, 0051)
a communication network interface configured to (paras 0010, 0029-0030)
receive the parking spot request from the user, (Fig. 4C item 432; paras 0053-0054)
receive the parking spot availability data from the parking facility, (Fig. 4A; para 0033-0034)
provide the available parking spots to the user, (Fig. 4B item 426; para 0052)
receive a parking spot selection from the user, (para 0053)
book the selected parking spot, and (para 0054)
provide the user and parking facility of the booked parking spot. (Fig. 4C item 452; paras 0054, 0058-0060)
Tillotson et al. does not teach:
process block chain and crypto currency payments,
However, Isaacson et al. teaches:
process block chain and crypto currency payments, (abs; paras 0012-0014)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method for Assessing Parking Space Occupancy and for Reserving same of Tillotson et al. by adding support for cryptocurrency payment in accordance with the teaching of Isaacson et al.. This modification enables Tillotson et al.’s users to use cryptocurrency for payment (Isaacson et al. 0008).

Regarding claim 2, Tillotson et al. in view of Isaacson et al. disclose all the limitations as described above.  Tillotson et al. further discloses:
wherein the parking facility data includes the parking facility’s name, address, total number of available parking spots, and associated costs for parking (paras 0025, 0031, 0042, 0047, 0058)

Regarding claim 3, Tillotson et al. in view of Isaacson et al. disclose all the limitations as described above.  Tillotson et al. further discloses:
wherein the user data 324 includes the user’s name and price preferences. (paras 0030, 0047)
Isaacson et al. discloses:
wherein the user data 324 includes the user’s address. (paras 0039 and 0110)

Regarding claim 5, Tillotson et al. in view of Isaacson et al. disclose all the limitations as described above.  Isaacson et al. further discloses: 
wherein the payment for the selected parking spot utilizes a block chain payment system. (para 0014) 

Regarding claim 6, Tillotson et al. in view of Isaacson et al. disclose all the limitations as described above.  Isaacson et al. further discloses:
wherein the payment for the selected parking spot utilizes a crypto currency payment system. (para 0014)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685